Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael F. Taveira, Registration No. 62,637, on January 22, 2021.

The application has been amended as follows: 

Claims 1, 8, 9, 11, 18, 19, 22, 29, 30 have been amended as follows and Claims 7, 17, 28 have been cancelled:

1.  (Currently Amended) A method of determining whether media access control (MAC) address spoofing is present in a wireless communication network, comprising:
receiving a beacon frame;
determining, by a processor of the wireless communication device, an anticipated coherence interval after reception of the beacon frame based on at least one of a speed of the wireless communication device and a frequency band in which the beacon frame is transmitted;

determining, by the processor, whether a response frame corresponding to the active scan request is received within the anticipated coherence interval;
measuring, by the processor, a signal characteristic of the beacon frame based on a channel impulse response during the anticipated coherence interval;
measuring, by the processor, a signal characteristic of the response frame based on the channel impulse response;
determining, by the processor, a first correlation coefficient in response to determining that the response frame was received within the anticipated coherence interval, wherein the first correlation coefficient is based on a correlation between the measured signal characteristic of the response frame and the measured signal characteristic of the beacon frame; 
determining that MAC address spoofing is not present in the wireless communication network when the first correlation coefficient is greater than a first predetermined threshold correlation between the measured signal characteristic of the response frame and the measured signal characteristic of the beacon frame; 
determining, by the processor, whether one or more additional frames are received within the anticipated coherence interval in response to determining that MAC address spoofing is present in the wireless communication network;
determining, by the processor, a frame type of each of the one or more additional frames received within the anticipated coherence interval;
determining, by the processor, a second correlation coefficient for each frame type of the one or more additional frames received within the anticipated coherence interval; and
initiating, by the processor, a first counter-measure in response to determining that the second correlation coefficient for each frame type is less than a second predetermined threshold. 

7.    (Cancelled).

8.    (Currently Amended) The method of claim 1, further comprising:
initiating, by the processor, a second counter-measure in response to determining that the second correlation coefficient for each frame type is greater than the second predetermined threshold.

9.    (Currently Amended) The method of claim 1, wherein determining a second correlation coefficient for each frame type of the one or more additional frames received within the anticipated coherence interval comprises determining, by the processor, the second correlation coefficient based on a measured signal characteristic of the response frame, a measured signal characteristic of the beacon frame, and a measured signal characteristic of one of the one or more additional frames received within the anticipated coherence interval.

11.  (Currently Amended) A wireless communication device, comprising:
a radio frequency (RF) resource; and

receive, a beacon frame;
determine an anticipated coherence interval after reception of the beacon frame based on at least one of a speed of the wireless communication device and a frequency band in which the beacon frame is transmitted;
transmit an active scan request in response to receiving the beacon frame; determine whether a response frame corresponding to the active scan request is received within the anticipated coherence interval;
measure a signal characteristic of the beacon frame based on a channel impulse response during the anticipated coherence interval;
measure a signal characteristic of the response frame based on the channel impulse response;
determine a first correlation coefficient in response to determining that the response frame was received within the anticipated coherence interval, wherein the first correlation coefficient is determined based on a correlation between the measured signal characteristic of the response frame and the measured signal characteristic of the beacon frame; 
determine that MAC address spoofing is not present in a wireless communication network when the first correlation coefficient is greater than a first predetermined threshold correlation between the measured signal characteristic of the response frame and the measured signal characteristic of the beacon frame; 
determine whether one or more additional frames are received within the anticipated coherence interval in response to determining that MAC address spoofing is present in the wireless communication network;
determine a frame type of each of the one or more additional frames received within the anticipated coherence interval;
determine a second correlation coefficient for each frame type of the one or more additional frames received within the anticipated coherence interval; and
initiate a first counter-measure in response to determining that the second correlation coefficient for each frame type is less than a second predetermined threshold.

17.    (Cancelled).

18.    (Currently Amended) The wireless communication device of claim 11, wherein the processor is further configured with processor-executable instructions to:
initiate a second counter-measure in response to determining that the second correlation coefficient for each frame type is greater than the second predetermined threshold.

19.    (Currently Amended) The wireless communication device of claim 11, wherein the processor is further configured with processor-executable instructions to determine the second correlation coefficient based on a measured signal characteristic of the response frame, a measured signal characteristic of the beacon frame, and a measured 

22.  (Currently Amended) A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a wireless communication device to perform operations comprising:
receiving a beacon frame;
determining an anticipated coherence interval after reception of the beacon frame based on at least one of a speed of the wireless communication device and a frequency band in which the beacon frame is transmitted;
transmitting an active scan request in response to receiving the beacon frame; determining whether a response frame corresponding to the active scan request is received within the anticipated coherence interval;
measuring a signal characteristic of the beacon frame based on a channel impulse response during the anticipated coherence interval;
measuring a signal characteristic of the response frame based on the channel impulse response;
determining a first correlation coefficient in response to determining that the response frame was received within the anticipated coherence interval, wherein the first correlation coefficient is based on a correlation between the measured signal characteristic of the response frame and the measured signal characteristic of the beacon frame; 
; 
determining whether one or more additional frames are received within the anticipated coherence interval in response to determining that MAC address spoofing is present in the wireless communication network;
determining a frame type of each of the one or more additional frames received within the anticipated coherence interval;
determining a second correlation coefficient for each frame type of the one or more additional frames received within the anticipated coherence interval; and
initiating a first counter-measure in response to determining that the second correlation coefficient for each frame type is less than a second predetermined threshold.

28.    (Cancelled).

29.    (Currently Amended) The non-transitory processor-readable storage medium of claim 22, wherein the stored processor-executable instructions are configured to cause the processor of the wireless communication device to perform operations further comprising:
initiating a second counter-measure in response to determining that the second correlation coefficient for each frame type is greater than the second predetermined threshold.

30.    (Currently Amended) The non-transitory processor-readable storage medium of claim 22, wherein the stored processor-executable instructions are configured to cause the processor of the wireless communication device to perform operations further comprising:
receiving a measured signal characteristic corresponding to each frame received at one or more Internet of things (IoT) devices within the anticipated coherence interval; and
determining whether MAC address spoofing is present in the wireless communication network based on the measured signal characteristic corresponding to each frame received at the one or more IoT devices within the anticipated coherence interval.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4 - 6, 8 - 11, 14 - 16, 18 - 20, 22, 25 - 27, 29 - 34 are pending.  
Claims 1, 11, 22 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein determining an anticipated coherence interval after reception of a beacon frame based on at least one of a speed of a wireless communication device and a frequency band in which a beacon frame is transmitted, and transmitting an active scan request by a wireless communication device in response to receiving a beacon 1, 4 - 6, 8 - 11, 14 - 16, 18 - 20, 22, 25 - 27, 29 - 34.  
  
Claims 4 - 6, 8 - 10, 31, 32 are allowed due to allowed base claim 1.  
Claims 14 - 16, 18 - 20, 33, 34 are allowed due to allowed base claim 11.  
Claims 25 - 27, 29, 30 are allowed due to allowed base claim 22.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CJ/
January 26, 2021 

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436